Citation Nr: 1043782	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-23 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, including as 
secondary to service-connected diabetes mellitus type II. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) from 
April 2006 and November 2006 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A 
Notice of Disagreement was filed in April 2007, a Statement of 
the Case was issued in July 2007, and a Substantive Appeal was 
received in July 2007.  The Veteran requested a Board hearing, 
however, he withdrew that request in August 2007.


FINDING OF FACT

Hypertension was not manifested during active service or for many 
years thereafter, nor is hypertension otherwise related to such 
service, or to the Veteran's service-connected diabetes mellitus 
type II.   


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the Veteran's 
active service, nor may in-service incurrence be presumed, nor is 
hypertension proximately due to or caused by a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The notification obligation in this case 
was accomplished by way of a letter from the RO to the Veteran 
dated in December 2005.  
While this notice does not provide any information concerning the 
evaluation or the effective date that could be assigned should 
service connection be granted, Dingess v. Nicholson, 19 Vet. App. 
473 (2006), since this decision affirms the RO's denial of 
service connection, the Veteran is not prejudiced by the failure 
to provide him that further information.

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The evidence of record 
contains the Veteran's service treatment records, as well as 
post-service VA and private treatment records.  The evidence of 
record also contains reports of VA examinations dated in March 
2006 and June 2007.  The June 2007 VA examination report obtained 
is fully adequate and contains sufficient information to decide 
the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  In this regard, the June 2007 VA examination contains 
pertinent findings related to the nature and etiology of the 
Veteran's hypertension.  The Veteran and his representative have 
not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that duty 
to notify and duty to assist have been satisfied and will proceed 
to the merits of the Veteran's appeal.  

Criteria & Analysis

The Veteran has claimed entitlement to service connection for 
hypertension, as secondary to service-connected diabetes mellitus 
type II.  

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as hypertension, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Additionally, service connection may be granted for disability 
which is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a non-service-connected 
disability by a service-connected disability is also compensable 
under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

The Board observes that 38 C.F.R. § 3.310, the regulation 
concerning secondary service connection, was amended effective 
October 10, 2006.  See 71 FR 52744-47, (Sept. 7, 2006).  The 
intent was to conform the regulation to Allen v. Brown, a U.S. 
Court of Appeals for Veterans Claims decision that clarified the 
circumstances under which a Veteran may be compensated for an 
increase in the severity of an otherwise nonservice- connected 
condition caused by aggravation from a service- connected 
condition.  Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by medical 
evidence created before the onset of aggravation or by the 
earliest medical evidence created at any time between the onset 
of aggravation and the receipt of medical evidence establishing 
the current level of severity of the nonservice- connected 
disease or injury.  See 38 C.F.R. § 3.310 (2010).

The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation, specifically, in terms of establishing a baseline 
level of disability for the non-service-connected condition prior 
to the aggravation.  Because the new law appears more restrictive 
than the old, and because the Veteran's appeal was already 
pending when the new provisions were promulgated, the Board will 
consider this appeal under the law in effect prior to October 10, 
2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (new regulations cannot be applied to pending claims if 
they have impermissibly retroactive effects). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

A July 1967 service examination performed for pre-induction 
purposes reflects the Veteran's blood pressure reading was 
122/78.  An April 1968 service examination reflects that the 
Veteran's blood pressure reading was 122/70.  On service 
examination performed for separation purposes in May 1969, the 
Veteran's blood pressure reading was 117/78.  Reports of Medical 
History dated in July 1967 for pre-induction purposes, in April 
1968, and in May 1969 for separation purposes, reflect that the 
Veteran checked the 'no' boxes for high or low blood pressure.  
Service medical records do not reflect a diagnosis of 
hypertension.

The Veteran underwent a VA examination in March 2006.  The 
examiner noted that blood pressure was 135/85, 137/81, and 
136/87.  

VA outpatient treatment records dated in May 2006 reflect that 
the Veteran was assessed with hypertension.  

A letter from Dr. E.A. dated in April 2007 reflects that Dr. E.A. 
opined that the Veteran's diabetes affects his hypertension.  Dr. 
E.A. reasoned that diabetes lowers the body's ability to fight 
infection which results in people being more likely to have high 
blood pressure.  Therefore, Dr. E.A. stated that it is very 
important that the Veteran comply in taking his medications.  

The Veteran underwent another VA examination in June 2007.  He 
reported a diagnosis of hypertension approximately 2 years 
earlier.  He stated that he did not know if he had symptoms of 
high blood pressure.  He reported complaints of dizziness or a 
sensation of nearly passing out, although these symptoms were 
eliminated after he began taking medication.  He denied history 
of chest pains, myocardial infarction, or cerebrovascular 
accident.  

Following physical examination, the examiner diagnosed 
hypertension without hypertensive heart disease.  The examiner 
opined that hypertension is less likely than not associated with 
diabetes mellitus or aggravated by diabetes mellitus.  The 
examiner reasoned that the medical record shows no acute episodes 
of very high blood sugar.  Additionally, the examiner stated that 
diabetes mellitus is only one or two years in duration and 
diabetes that early does not cause any pathological changes.  The 
examiner stated that the association with diabetes mellitus 
causing hypertension is when the person develops nephropathy due 
to the changes in the kidneys or the nephropathy.  The examiner 
noted that the Veteran did not have nephropathy.  

There is no competent medical evidence that any current 
hypertension is etiologically related to service or any incident 
therein.  The May 1969 service Report of Medical Examination for 
separation purposes reflects no findings of hypertension.  These 
findings are significant in that it demonstrates that trained 
military medical personnel were of the opinion that no 
hypertension was present at that time.  The Board views the 
examination report as competent evidence that there was no 
hypertension at that time.  Also of significance is the fact 
that, upon separation, the Veteran reported checked the 'no' box 
for high or low blood pressure.  This suggests that the Veteran 
himself did not believe that he had any ongoing hypertension at 
that time.

Furthermore, as there is no evidence of hypertension within one 
year after the Veteran's military service, the presumption under 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 
is not applicable.

There is medical evidence both for and against the claim of 
service connection for hypertension as secondary to diabetes 
mellitus type II.  The opinion of Dr. E.A. supports the Veteran's 
claim of service connection for hypertension as secondary to 
diabetes mellitus; however, the opinion of the VA examiner in 
June 2007 is against the claim.  

While the conclusions of a physician are medical conclusions that 
the Board cannot ignore or disregard, see Willis v. Derwinski, 1 
Vet. App. 66 (1991), the Board is free to assess medical evidence 
and is not compelled to accept a physician's opinion.  See Wilson 
v. Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based 
upon an inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. App. 
345, 348 (1998).  The Court has held that the value of a 
physician's statement is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to support 
his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, a medical opinion is inadequate when it is unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.  

In this case, more weight is accorded to the VA examination of 
June 2007, than to Dr. E.A.'s letter.  It is significant that the 
June 2007 VA examiner's opinion contains a detailed and thorough 
rationale for the opinion based on the entire record and notes 
that there is an association between diabetes mellitus and 
hypertension only when the person develops nephropathy, which is 
not the case with the Veteran.  Dr. E.A. noted only that people 
with diabetes are more likely to have high blood pressure.  
However, Dr. E.A.'s letter did not address the nephropathy issue.  
The thorough and detailed June 2007 examination report is highly 
persuasive and outweighs Dr. E.A.'s opinion.

The Veteran is certainly competent to report symptoms such as 
pain, which are easily recognizable symptoms that come through 
senses, however, as a lay person, the Veteran is not competent to 
offer an opinion on a matter clearly requiring medical expertise, 
such as opining that his hypertension is etiologically related to 
service or any service-connected disability.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 
4 that a veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  The Board finds, 
that the determination of whether current hypertension is related 
to certain claimed events in service, a service-connected 
condition, or otherwise to service ending prior to the first 
post-service evidence of such disability is not a matter 
susceptible to lay opinion.  See Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  In any case, the Board assigns greater 
probative weight to the opinion of the VA examiner who has 
greater training and expertise than the Veteran in speaking to 
matters of medical diagnosis and etiology.

For these reasons, the Board finds that there is a preponderance 
of the evidence against the Veteran's claim for service 
connection for hypertension and the claim must be denied.  
Because there is a preponderance of the evidence against the 
claim, the benefit of the doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension, including as secondary to 
service-connected diabetes mellitus type II, is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


